TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00481-CV


John Vanderslice and Chris Overstreet, Appellants

v.

Stock Building Supply of Texas, L.L.C., d/b/a Stock Building Supply, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-08-003471, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Despite notice that their brief was overdue, appellants John Vanderslice and
Chris Overstreet have failed to file a brief in this appeal.  Their brief was due November 18, 2009. 
The notice, dated January 11, 2010, warned that this appeal could be dismissed if no brief was filed
by January 25, 2010.  No brief has been filed.  We dismiss this appeal for want of prosecution.  See
Tex. R. App. P. 42.3(b).

  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   March 12, 2010